The opinion of the court was delivered by
Williams, Ch. J
— The only question presented is, whether Richardson was properly rejected as a witness. He was no party to the contract when it was made, and had then no interest in it. He became interested afterwards and-continued so to the day of the trial. The general rule, as to the admissibility of witnesses, is correctly laid down in the authorities cited by the plaintiff’s counsel, and the witness offered was admissible within that rule. . The case of Walton v. Shelley, 1 T. R. 296, added a further disqualification, but this was confined to parties to negotiable intruments. Except in that case, I know of none where witnesses have been rejected on the score of public policy. The idea of rejecting a witness on that account was repudiated in the case of the administrator of Seymour v. Beach et al. 4 Vt. R. 493. The witness offered, stood in the same situation of all interested witnesses to whom a release is executed, or who executes one themselves. He was discharged of all legal interest, in the subject in controversy, and no objection was taken to the form or substance of the assignment, by which this was effected. In the case of Jarvis v. Barker’s adm’r., the person offered as a witness was excluded as being in interest. No discharge was produced from Jarvis, and the witness was bound to indemnify him against the cost of the action in which he proposed to testify. Public policy requires us to adhere to the principles of the law in relation to witnesses and *565not adopt a new rule, which must be very uncertain if not . . ,. . „ n ■ i unjust in its application, as it Is not at all times easy to determine what public policy requires. The judgment of the county court is therefore reversed.